EXHIBIT 10.1

 

Jeffrey Weiss    October 7, 2014        

American Greetings Corporation

One American Road

Cleveland, Ohio 44114

 

Re: Modification of Supplemental Executive Retirement Plan Benefit

Dear Jeffrey,

As you are aware, American Greetings Corporation maintains a Supplemental
Executive Retirement Plan (as amended and restated, the “SERP”), of which you
are a participant. The retirement income provided under this plan is calculated
using a formula consisting of your length of service (to a maximum of twenty
years) and your final average earnings (the average of the two highest years of
base salary earnings, plus one-half of your annual bonus at target). As you are
aware, this program was frozen effective December 31, 2013. As such, benefits
earned as of that date were vested; however, the vested benefit amounts will be
calculated using each participant’s years of service and earnings as of that
date.

On August 1, 2013, you were promoted to Co-Chief Executive Officer of American
Greetings. Prior to that change, your base salary was $772,622 and your annual
cash bonus target was 90%. With this promotion, your salary was increased to
$987,067, and your bonus target was increased to 100% — identical to the base
salary and bonus target granted to Mr. Zev Weiss, also Co-Chief Executive
Officer. However, because your SERP benefit was frozen and calculated based on
your compensation prior to December 31, 2013, we recognized that your SERP
benefit, which is calculated using actual base salary earnings and target bonus
percentage, will be lower than what it would have been had your compensation
been at the Chief Executive Officer level during the SERP calculation period. In
consideration of the many years of service that you have provided to American
Greetings at a Chief Executive Officer level, this letter confirms that for
purposes of calculating your SERP benefit, the benefit will be calculated based
on base salary earnings and target bonus percentages that you would have earned
had you been compensated at the same level as Mr. Zev Weiss during 2012 and
2013. The effect of this revision is that your SERP benefit at retirement will
be based on a base salary of $987,067, and a target bonus percentage of 100%,
resulting in a monthly benefit (at age 65) of $24,677. All other terms of the
SERP will continue to apply and nothing in this letter is intended to amend or
otherwise change the terms of the SERP except as expressly set forth herein.

American Greetings thanks you for your years of service and dedication to
American Greetings.

 

AMERICAN GREETINGS CORPORATION By: /s/ Brian
McGrath                                                 Brian McGrath, Senior
Vice President, Human Resources